392 U.S. 665 (1968)
McDANIEL
v.
NORTH CAROLINA.
No. 1599, Misc.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF NORTH CAROLINA.
T. Wade Bruton, Attorney General of North Carolina, and George A. Goodwyn, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Supreme Court of North Carolina is vacated and the case is remanded to that court for further consideration in the light of Harrison v. United States, ante, p. 219.
MR. JUSTICE BLACK dissents for the reasons stated in his dissenting opinion in Harrison v. United States, ante, p. 226.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Harrison v. United States, ante, p. 226.
MR. JUSTICE WHITE dissents for the reasons stated in his dissenting opinion in Harrison v. United States, ante, p. 228.